Citation Nr: 0936589	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
sinusitis.

2. Entitlement to service connection for sinusitis. 

3. Entitlement to a compensable rating for service-connected 
allergic rhinitis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1982 and from June 1989 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Board notes that, in September 2007, the Veteran 
requested a hearing before a Decision Review Officer, sitting 
at the RO.  Shortly thereafter, he withdrew that request.  As 
no further communication from the Veteran with regard to a 
hearing has been received, the Board considers his request 
for a hearing to remain withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2008).

The issues of entitlement to service connection for sinusitis 
and entitlement to a compensable rating for service-connected 
allergic rhinitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In final rating decisions issued in October 1998 and April 
1999, the RO denied a claim of entitlement to service 
connection for sinusitis.

2. Evidence added to the record since the prior final denials 
is neither cumulative nor redundant of the evidence of record 
at that time and raises a reasonable possibility of 
substantiating the claim.





CONCLUSION OF LAW

The October 1997 and April 1998 decisions are final; new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for sinusitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for sinusitis is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations as to that claim.  

The Veteran contends that he currently suffers chronic 
sinusitis that is related to sinusitis he suffered while in 
the military.  Thus, he contends that service connection is 
warranted for sinusitis.

The claim for service connection for sinusitis was previously 
denied in October 1998 and April 1999 rating decisions.  
Although a February 1999 VA examiner stated that the Veteran 
had a history of chronic sinusitis, the RO found that this 
diagnosis was based on the Veteran's subjective history only; 
thus, the RO concluded that there was no objectively 
diagnosed current disability of sinusitis that had been 
continuously symptomatic since service.  Accordingly, the RO 
denied the claim.  

The Veteran did not appeal this decision.  The next 
communication from the Veteran with regard to this claim was 
his March 2006 application to reopen his service connection 
claim for sinusitis, which is the subject of this appeal.  
Thus, the October 1998 and April 1999 decisions are final.  
38 U.S.C.A. § 7105 (West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition.

The Veteran filed his claim to reopen in March 2006; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final April 1999 rating decision, the Veteran has 
submitted additional VA and private treatment records 
reflecting treatment for his sinuses.  Among these records is 
a September 2006 CT scan of the sinuses that showed 
mucoperiosteal thickening of the maxillary sinuses consistent 
with chronic sinusitis.  The Board finds that this evidence 
is neither cumulative nor redundant of the evidence of record 
at the time of the prior decisions and it raises a reasonable 
possibility of substantiating the claim.  Specifically, this 
evidence was not of record in April 1999 and it objectively 
establishes that the Veteran has a current disability of 
chronic sinusitis, which was an element lacking at the time 
of the prior final denial.  Accordingly, the Board determines 
that the evidence received subsequent to the RO's April 1998 
decision is both new and material and that the requirements 
to reopen the claim of entitlement to service connection for 
sinusitis have been met.  Therefore, the claim to reopen a 
previously denied claim seeking service connection for 
sinusitis is granted.


ORDER

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection for 
sinusitis is granted.


REMAND

With respect to the claim of entitlement to service 
connection for sinusitis, as the claim has now been reopened, 
the Board finds that a remand is necessary to afford the 
Veteran a VA examination.  Additionally, there are recently 
submitted private treatment records in the claims file for 
which the Veteran did not waive AOJ consideration, and so 
they must be reviewed at the AOJ level prior to the Board 
rendering a decision on the claim.  Finally, there are 
outstanding records that must be obtained prior to further 
adjudication of both the Veteran's service connection and 
increased rating claims.

With regard to a VA examination, no VA exam has been afforded 
the Veteran with respect to his most recent claim for service 
connection for sinusitis.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The record reflects both a current 
disability of chronic sinusitis and in-service treatment for 
sinusitis, as well as an indication that the two are related.  
Thus, a VA examination is required in this case.  
With regard to outstanding records, the Board notes that the 
Veteran is in receipt of benefits from the Social Security 
Administration (SSA).  The records related to the Veteran's 
application and grant of these benefits are not associated 
with the claims file.  When VA has notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, this 
remand will also allow VA to fulfill its duty to assist.

Finally, the Board notes that the Veteran has requested an 
increased rating for his service-connected allergic rhinitis.  
The symptomatology of his service-connected rhinitis may 
overlap with the symptomatology of his sinusitis and, given 
the fact that the outcome of the Veteran's service connection 
claim for sinusitis could impact the symptomatology 
considered in rating his allergic rhinitis, the Board 
determines that these two issues are inextricably 
intertwined.  The United States Court of Appeals for Veterans 
Claims has held that all issues "inextricably intertwined" 
with an issue certified for appeal are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Consequently, the claim of entitlement 
to a compensable rating for service-connected allergic 
rhinitis rating must also be remanded to the AOJ in 
accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1.	Request all records related to the 
Veteran's application for benefits from 
the SSA.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his chronic 
sinusitis.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
record, the examiner should respond to 
the following:

a.  Is it at least as likely as 
not (50 percent probability or 
greater) that the Veteran's 
current chronic sinusitis is 
related to his in-service 
treatment for sinusitis or is 
otherwise related to his military 
service?

b.  Additionally, the examiner 
should report what symptoms the 
Veteran exhibits that are due to 
his allergic rhinitis and what 
symptoms are due to his chronic 
sinusitis, if distinguishing the 
cause of the symptoms is possible.
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
May 2007 statement of the case.  The 
Veteran and his representative should 
then be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


